Citation Nr: 1714704	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from August 1967 to August 1969.
This case is currently before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

After affording the Veteran the benefit of the doubt, the Veteran's recurrent tinnitus is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

In light of the fully favorable decision as to the issue of tinnitus, no further discussion of such duties is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II. Service Connection for Tinnitus

The Veteran contends that he began experiencing tinnitus during service, and that it has continued to the present.  The Veteran believes that his current tinnitus was caused by in-service exposure to acoustic trauma from a variety of demolition tasks under combat conditions while serving in Vietnam.  See April 2012 Statement in Support of Claim.  He maintains that his tasks included road destruction, clearing land mines, and other physical work in the battlefield.  Additionally, the Veteran states that he was exposed to numerous concussive blasts, during support tasks and combat.  See April 2012 Statement in Support of Claim.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, there is no dispute that the Veteran currently has tinnitus.  The Veteran has reported having tinnitus, and the report of a December 2011 VA audiology examination contains a diagnosis of such.  Hence, the presence of current disability is conceded.

Nor is there any real dispute that the Veteran likely had significant in-service noise exposure during service.  His service records confirm that he served as a combat engineer in Vietnam, and his contentions with regard to noise exposure are entirely consistent with the conditions of his service.  See 38 U.S.C.A. § 1154.  The Board has no reason to question the Veteran's description of in-service noise exposure.

As to the nexus, or link, between the Veteran's current tinnitus and his service (to include likely noise exposure therein), a VA audiologist, in December 2011, opined that it was less likely than not (less than 50 percent probable) that the Veteran's tinnitus was due to service.  However, in explaining her conclusion, the examiner did not account for the Veteran's repeated lay assertions to the effect that he began experiencing tinnitus during service, and that it had continued to the present.  As such, the examiner's opinion is of limited probative value.

The Board emphasizes, however, that a probative medical nexus opinion (or, indeed, any medical nexus opinion, at all) is not necessarily required in this case.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994). Given the nature of tinnitus, it is a rare type of disability for which the Veteran is competent to establish the onset, continuity, and current presence of tinnitus on the basis of his own lay assertions.  See generally, Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus)).  Thus, the Veteran is competent to state that he began experiencing tinnitus during service, and that it has continued to the present.

Moreover, here, the Board finds the Veteran's statements with respect to in-service onset and subsequent continuity of symptoms of tinnitus to be credible.  They are consistent with the nature of his service, and the Board finds no reason on the current record to question the veracity of such assertions.  Moreover, when viewed in relation to his noise exposure in service, they are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b).

In light of the facts noted above-to include the Veteran competent, credible assertions-and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for recurrent tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for recurrent tinnitus is GRANTED.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim of service connection for a bilateral hearing disability, remand is required to obtain an addendum VA medical opinion.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Simply stated, the standards of McLendon are met in this instance for the Veteran's hearing disability claim and the VA's duty to provide a VA examination have been triggered.  
In the Veteran's December 2011 VA audiology examination, the examiner opined that it was less likely than not (less than 50 percent probable) that the Veteran's hearing loss was caused by or as a result of military noise exposure as the Veteran's service medical records were silent for complaints of acoustic trauma, hearing loss, and tinnitus; and there was no date, event, nor circumstance of onset reported in relation to the complaint of hearing loss.  The Veteran's DD-214 specifically lists the Veteran's military occupational specialty (MOS) as combat engineer, which is an MOS that would have exposed the Veteran to explosions.  It does not appear as though the examiner took into account the Veteran's DD-214 and MOS when forming her opinion.

Additionally, in his April 2012 Statement in Support of Claim, the Veteran contends that his current bilateral hearing loss was caused by in-service exposure to acoustic trauma from a variety of demolition tasks under combat conditions while serving in Vietnam.  See April 2012 Statement in Support of Claim.  He maintains that his tasks included road destruction, clearing land mines, and other physical work in the battlefield.  Additionally, the Veteran states that he was exposed to numerous concussive blasts, during support tasks and combat.  See April 2012 Statement in Support of Claim.

The Board finds that the etiology of the Veteran's acquired bilateral hearing loss disability remains unclear.  Accordingly, the Board finds a remand is warranted for further evidentiary development as the examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Finally, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's military personnel records.

Accordingly, the case is REMANDED for the following action:
1.  The AOJ should contact the Joint Service Records Research Center (JSRRC) or any other appropriate entity to attempt to secure the Veteran's complete service personnel records.  If no such records are available, clearly document the claims file to that effect.   

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

The AOJ should also secure any outstanding VA treatment records.

3.  After completing the directives above, provide the Veteran with a medical opinion to determine the etiology of his current bilateral hearing loss symptoms. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current bilateral hearing loss was caused by or manifested during his active duty service from August 1967 to August 1969, or within one year of separation from active duty.
The examiner must take as fact that the Veteran has current bilateral hearing loss and that he was exposed to loud noises while in service.

In rendering the above opinion, the examiner must review and discuss the record.  In addition to any records that are generated as a result of this remand, the VA examiner's attention is drawn to the following:

*April 2012 Statement in Support of Claim in which the Veteran contended that his current hearing loss was caused by and continued since he experienced in-service acoustic trauma.

*DD-214 indicating that the Veteran served in-country in Vietnam during the Vietnam War Era. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner is advised that by law, the mere statement that the claims folder was reviewed and/or the examiner has expertise is not sufficient to find that the examination is sufficient.

4.  After undertaking any other appropriate development deemed necessary, readjudicate the bilateral hearing loss disability claim on the basis of the additional evidence.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


